DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10, 12, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claims 2, 10, 12, 17, and 20 is a relative term which renders the claim indefinite.  The term "the same alarm rate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  By adding the term “about” to the limitation “the same alarm rate”, it is unclear if the alarm rate is required to be an identical alarm rate or if the alarm rate can vary by large amounts according to the limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over De Waele (US-20170061089-A1) in view of Sampath (US-20180182484-A1).
	Regarding claims 1, 11, and 16, De Waele teaches an alarm optimization method (title) wherein patient monitoring data (clinical monitoring data, CDM) [0025]-[0028] is collected from a plurality of sources/patients in a healthcare setting [0034] (“the user defined patient population can, for example, be a user-defined set of one or more medical units or wards”, this statement indicates that user defined populations may be different healthcare environments); the data is used to determine an alarm rate model, where settings/parameters of the monitor’s alarm system [0039]-[0042] which may include thresholds/limits, delays, and inhibition periods [0034], that model how the alarm triggers will affect the overall alarm rate/workload output by the monitoring system [0043]-[0045]; further, the optimization may use monitoring data for a second patient population [0034] which may comprise a second healthcare environment and find an alarm rate configuration based on that patient data [0051], then the optimization may determine a weighting (transform factor) the data based on differences in the population/environment to allow for a the prediction of the alarm rates of the second environment based on the alarm rate from the patient data and the weighting/transform factor [0051], this will allow the optimization to predict the alarm rate through the known factors before it is put in place [0052], this optimization may be performed by a device with data stored on a memory and executed by a processor [0030] [0053]-[0054] [0076] or by a nontransitory computer readable medium which contains instructions to be executed by a computer (claims 19, 21, 22).
	While De Waele teaches an alarm rate model that may change thresholds, delays, and inhibition periods to model the alarm rate, De Waele does not teach where the alarm rate model describes a range of alarm configurations. 
	Sampath teaches a physiological alarm delay system (title) wherein the alarm model [0374] [0383] factors include ranges of alarm limits [0363]-[0368] and delays [0405]-[0409] in order to assess the output alarm rate associated with those values [0368] [0409].
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the alarm optimization of De Waele with the ranges of alarm limits and delays of Sampath because by assessing a range of values, “the reporting module may determine whether the total number of alarm notification events decreases or increases, and by how much, in response to a change in the alarm notification delay time. This information can be presented to hospital administrators in the form of tables, charts, spreadsheets, etc. to assist them in determining whether a change in the alarm notification delay times implemented by the patient monitoring devices would be advantageous. “ [0410] and in general, assessing over a range may allow for a better assessment of reducing false positive while not increasing false negatives [0370]. Further, examiner notes that this modification comprises the use of a known technique (modeling over a range of values/configurations) to improve similar methods (means to determine appropriate alarm settings) in the same way (by using the range of values an assessment of alarm rates may be made at a plurality of configurations).
	Regarding claim 2, 12, and 17, De Waele in view of Sampath teaches the method of claims 1, 11, and 16. Further, De Waele teaches wherein the original alarm rate model may be reweighted for a second healthcare environment and the impact of changing the model parameters may be calculated for the second environment [0051]-[0052] (based on the ability to calculate the alarm rate as a function of the parameters, it would be a matter of routine optimization to vary the parameters to produce alarm rates that resemble the first environment in the second environment).
	Regarding claims 3 and 15, De Waele in view of Sampath teaches the method of claims 1, 11, and 16. Further, De Waele teaches wherein initial alarm parameters/configurations include thresholds/limits, delay, and inhibition periods [0034], these parameters define parameters for optimization [0057] from the clinical monitoring data [0026] based on known values from the clinical monitoring data[0031]-[0034] (known alarm settings/data may be included with CDM and then used to model alarm optimization patterns). De Waele does not teach ranges of these parameter values/configurations.
	Sampath teaches wherein the parameter values may be varied in a range of values [0363]-[0368] [0405]-[0409] in order to assess the output alarm rate associated with those values [0368] [0409] (by teaching wherein the parameters may have a range of values, at least two configurations necessarily exist within the range of values used in the model). 
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the alarm optimization of De Waele with the ranges of alarm limits and delays of Sampath because Further, examiner notes that this modification comprises the use of a known technique (modeling over a range/plurality of at least two values/configurations) to improve similar methods (means to determine appropriate alarm settings) in the same way (by using at least two of the range of values as a known input an assessment of alarm rates may be made at a plurality of configurations).
	Regarding claims 4, 13, and 18, De Waele in view of Sampath teaches the method of claims 1, 11, and 16. Further, De Waele teaches an alarm rate model that may change thresholds, delays, and inhibition periods to model the alarm rate [0034], De Waele does not teach where the alarm rate model describes a range of alarm configurations. 
	Sampath teaches a physiological alarm delay system (title) wherein the alarm model [0374] [0383] factors include ranges of alarm limits [0363]-[0368] and delays [0405]-[0409] in order to assess the output alarm rate associated with those values [0368] [0409].
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the alarm optimization of De Waele with the ranges of alarm limits and delays of Sampath because by assessing a range of values, “the reporting module may determine whether the total number of alarm notification events decreases or increases, and by how much, in response to a change in the alarm notification delay time. This information can be presented to hospital administrators in the form of tables, charts, spreadsheets, etc. to assist them in determining whether a change in the alarm notification delay times implemented by the patient monitoring devices would be advantageous. “ [0410] and in general, assessing over a range may allow for a better assessment of reducing false positive while not increasing false negatives [0370]. Further, examiner notes that this modification comprises the use of a known technique (modeling over a range of values/configurations) to improve similar methods (means to determine appropriate alarm settings) in the same way (by using the range of values an assessment of alarm rates may be made at a plurality of configurations).
	Regarding claim 5, De Waele in view of Sampath teaches the method of claims 4. Further, De Waele teaches where the healthcare environment is a ward or medical unit in a medical institution [0034] and where a threshold/limit is calculated by the model for both a low and a high threshold/limit scenario [0042] of a physiological measure from the patient monitor [0026] ([0060]-[0062] show the application of the threshold extremes to heart rate monitoring).
	Regarding claim 6, De Waele in view of Sampath teaches the method of claims 5. Further, De Waele teaches wherein the alarm rate model may calculate alarm rate values for extremes of the thresholds/limits (high/low limits) [0042] and where the data/values for the extremes may further include alarm rate modeling for different delay values [0034] [0056]-[0059].
	Regarding claims 7-8, De Waele in view of Sampath teaches the method of claims 4. Further, De Waele teaches wherein initial alarm parameters/configurations include thresholds/limits, delay, and inhibition periods [0034], these parameters define parameters for optimization [0057] from the clinical monitoring data [0026] based on known values from the clinical monitoring data[0031]-[0034] (known alarm settings/data may be included with CDM and then used to model alarm optimization patterns). De Waele does not teach ranges of these parameter values/configurations.
	Sampath teaches wherein the known parameter values may be varied in a range of limit values [0363]-[0368] or delay values [0405]-[0409] in order to assess the output alarm rate associated with those values [0368] [0409] (by teaching wherein the parameters may have a range of values, at least two configurations necessarily exist within the range of values used in the model). 
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the alarm optimization of De Waele with the ranges of alarm limits and delays of Sampath because Further, examiner notes that this modification comprises the use of a known technique (modeling over a range/plurality of at least two values/configurations) to improve similar methods (means to determine appropriate alarm settings) in the same way (by using at least two of the range of values as a known input an assessment of alarm rates may be made at a plurality of configurations).
	Regarding claim 9 and 14, De Waele in view of Sampath teaches the method of claims 7 and 13. Further, De Waele teaches where the alarm model includes an alarm duration at number of delay values (Fig 4), and where this duration may be part of the known data set [0063].  De Waele does not teach where the alarm rate model includes a duration at a number of limit values. 
	Sampath teaches wherein alarm criteria which may be thresholds [0364] and for each threshold an alarm duration is included in the model [0382] so that from an initial known threshold, a modeled duration can be calculated [0382].
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the alarm duration modeling in regards to delays of De Waele with the alarm duration modeling in regards to thresholds/limits of Sampath because the “duration of alarm, clinical response time to alarms and other statistical data to determine overall effectiveness of clinical response to alarms in compliance with JCAHO, other regulatory bodies, and internal quality assurance committees” [0132], with this in mind the modeling of duration may allow for impacts on regulatory compliance may be observed. Further, examiner notes that this modification comprises a simple substitution of one known element (modeling alarm duration in regards to alarm delay of De Waele) for another (modeling alarm duration in regards to alarm thresholds/limits of Sampath) to obtain predictable results (the modeling system may model alarm duration in regard to additional variables).
	Regarding claim 19, De Waele in view of Sampath teaches the method of claims 16. Further, De Waele teaches wherein initial alarm parameters/configurations include thresholds/limits, delay, and inhibition periods [0034], these parameters define parameters for optimization [0057] from the clinical monitoring data [0026] based on known values from the clinical monitoring data[0031]-[0034] (known alarm settings/data may be included with CDM and then used to model alarm optimization patterns) and where the alarm model includes an alarm duration at number of delay values (Fig 4), and where this duration may be part of the known data set [0063].  De Waele does not teach where the alarm rate model includes a duration at a number of limit values.  
	De Waele does not teach ranges of these parameter values/configurations or where the alarm rate model includes a duration at a number of limit values.
	Sampath teaches wherein the known parameter values may be varied in a range of limit values [0363]-[0368] or delay values [0405]-[0409] in order to assess the output alarm rate associated with those values [0368] [0409] (by teaching wherein the parameters may have a range of values, at least two configurations necessarily exist within the range of values used in the model) and wherein alarm criteria which may be thresholds [0364] and for each threshold an alarm duration is included in the model [0382] so that from an initial known threshold, a modeled duration can be calculated [0382].
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the alarm optimization of De Waele with the ranges of alarm limits and delays of Sampath because Further, examiner notes that this modification comprises the use of a known technique (modeling over a range/plurality of at least two values/configurations) to improve similar methods (means to determine appropriate alarm settings) in the same way (by using at least two of the range of values as a known input an assessment of alarm rates may be made at a plurality of configurations). Further, it would be obvious to one of ordinary skill in the art at the time of invention to have modified the alarm duration modeling in regards to delays of De Waele with the alarm duration modeling in regards to thresholds/limits of Sampath because the “duration of alarm, clinical response time to alarms and other statistical data to determine overall effectiveness of clinical response to alarms in compliance with JCAHO, other regulatory bodies, and internal quality assurance committees” [0132], with this in mind the modeling of duration may allow for impacts on regulatory compliance may be observed. Further, examiner notes that this modification comprises a simple substitution of one known element (modeling alarm duration in regards to alarm delay of De Waele) for another (modeling alarm duration in regards to alarm thresholds/limits of Sampath) to obtain predictable results (the modeling system may model alarm duration in regard to additional variables).
	Regarding claims 10 and 20, De Waele in view of Sampath teaches the method of claims 9 and 19. Further, De Waele teaches wherein the original alarm rate model may be reweighted for a second healthcare environment and the impact on alarm duration (Fig 4) [0063] of changing the model parameters may be calculated for the second environment [0051]-[0052] (based on the ability to calculate the alarm rate as a function of the parameters, it would be a matter of routine optimization to vary the parameters to produce alarm rate durations that resemble the first environment in the second environment).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750.  The examiner can normally be reached on M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        13 August 2021